Citation Nr: 1200713	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-27 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than May 27, 2009, for the award of service connection for erectile dysfunction (and the award of special monthly compensation for loss of use of a creative organ).

2.  Entitlement to a compensable initial rating for erectile dysfunction.

3.  Entitlement to a compensable initial rating for diabetic retinopathy.

4.  Entitlement to a rating greater than 20 percent for diabetes mellitus (diabetes).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from March 1973 to March 1993.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board acknowledges that the Veteran requested a Board hearing in Washington, D.C.  The record indicates that the Veteran was scheduled for a hearing before a Veterans Law Judge but failed to report. 


FINDINGS OF FACT

1. There was no pending claim prior to May 27, 2009, pursuant to which service connection for erectile dysfunction could have been awarded.

2.  The service-connected erectile dysfunction is manifested by loss of erectile power with no deformity of the penis.  

3.  The Veteran's retinopathy does not result in incapacitating episodes and the corrected distance visual acuity is never worse than 20/40-2 in the right eye or 20/30 in the left eye.   

4.  The Veteran's diabetes does not require regulation of activities.  





CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 7, 2009, for the award of service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 5110 (West. 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2011).

2.  The criteria for a compensable initial rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.115b, DC 7522 (2011).  

3.  The criteria for a compensable initial rating for diabetic retinopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.75, 4.76, 4.79, DC 6006 (2011)

4.  The criteria for a rating greater than 20 percent for diabetes have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, DC 7913 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The effective date of an award of compensation based on an original claim (received beyond one year after service discharge) shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  This statutory provision is implemented by a regulation which provides that the effective date for disability compensation will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.

In a statement date-stamped as being received at the RO on May 27, 2009, the Veteran filed a formal claim of service connection for erectile dysfunction as secondary to service-connected diabetes.  Service connection was subsequently granted, effective the date the formal claim was received.  See January 2010 rating decision.  

The Veteran contends that an earlier effective date is warranted, and it appears that his argument is that service connection should be granted effective the date the condition onset in November 2006.  As noted above, however, the effective date for service connection based on an original claim is not based on the date the condition began (unless the evidence suggests that the condition had its onset after the claim was received).  See 38 C.F.R. § § 3.400 (2008); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

In this case, the earliest effective date possible is the currently assigned effective date as nothing in the evidence prior to that date can be construed as a claim of service connection for erectile dysfunction:  although the record included histories and treatment for erectile dysfunction from November 2006, forward, the record included no medical evidence that the erectile dysfunction was related to the diabetes until the November 2009 VA examination which included a medical opinion that the Veteran's erectile dysfunction was a complication of diabetes mellitus.  There were no histories from the Veteran that he believed the conditions were related, and no indication from the Veteran that he intended to file a claim of service connection until the date the May 2009 claim was received.  Therefore, the claim for an earlier effective date is denied.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In determining the present level of a disability for any initial or increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

Erectile Dysfunction 

Erectile dysfunction is rated by analogy to Diagnostic Code (DC) 7522.  DC 7522 provides a 20 percent rating for deformity of the penis with loss of erectile power.  A footnote to Diagnostic Code 7522 provides that entitlement to special monthly compensation under 38 C.F.R. § 3.350 should also be considered.  In this context, entitlement to special monthly compensation (SMC) based on loss of use of a creative organ was granted in the January 2010 rating decision.  Therefore, the Board will not further address SMC in this decision.  

After review of the evidence, the Board finds a compensable rating is not warranted at any time during the appellate period.  As stated above, in order to receive a compensable rating, the medical evidence must show a penis deformity with a loss of erectile power.  In this case, the evidence does not show any findings or histories suggestive of a penis deformity, and the November 2009 VA examination record reflects normal findings for the penis.  The Board acknowledges that the Veteran appears to have loss of erectile power; however, there is no evidence of a deformity of the penis, nor does the Veteran so contend.  Having only one or the other of the requirements under the rating criteria is insufficient.  As such, the Board finds a compensable rating is not warranted.    

Diabetic Retinopathy 

The criteria for rating eye disabilities, including retinopathy, were revised effective December 10, 2008. 73 Fed. Reg. 66,543  (Nov. 10, 2009).   The revised rating criteria apply to applications for benefits received by VA on or after December 10, 2008.   In this case, although an effective date of November 18, 2006, was awarded for service connection of retinopathy, the record documents that the claim of service connection for retinopathy was not received until May 27, 2009.  As such, only the revised rating criteria apply.   

Retinopathy is rated based on either visual impairment or on incapacitating episodes, whichever results in higher evaluation.   For VA purposes an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other health care provider. See 38 C.F.R. § 4.79 , Code 6006 (2011), General Rating Formula for Diagnostic Codes 6000 through 6009 (Formula), Note.  Under the Formula, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  In this case there is no evidence, to include history, of prescribed bed rest due to the retinopathy.   That is, there is no evidence of incapacitating episodes.  Thus, a higher rating is not warranted on that basis.  
 
A higher rating is also not warranted based on visual impairment.  Disability ratings for impaired vision generally are based on corrected distance vision with central fixation. 38 C.F.R. § 4.76 . A compensable rating is warranted when corrected visual acuity in the more impaired eye is 20/50 (or worse) and the less impaired eye is 20/40 (or worse).   38 C.F.R. § 4.79, DC 6066 (2011).   Where a claimant has a reported visual acuity that is between two sequentially listed visual acuities, the visual acuity which permits the higher evaluation is used.  38 C.F.R. § 4.76(b)(4).  

The Board acknowledges that the record include a finding of corrected visual acuity of 20/40-2 in the right eye, which is analogous to 20/50 under 38 C.F.R. § 4.76(b)(4).  The record does not suggest that the corrected visual acuity in the left eye is ever worse than 20/30, however, and based on the absence of such a finding and the VA examiner's determination that the Veteran's retinopathy has not affected visual acuity, the Board finds a compensable rating is not warranted.  See March 2009 VA treatment record; November 2009 VA examination record.  

Diabetes 

Diagnostic Code (DC) 7913 provides a 40 percent rating for diabetes that requires insulin, restricted diet, and regulation of activities.  "Regulation of activities" is defined in the criteria for a 100 percent evaluation as "avoidance of strenuous occupational and recreational activities."  See also Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Id.   

Here, the treatment records indicate that the Veteran has a restricted diet to control his diabetes and that he is prescribed insulin.  The evidence does not indicate that a physician has prescribed restriction or regulation of activities due to diabetes, however, and the November 2009 VA examination record reports that the Veteran has not been told to regulate his activities. 

The Board acknowledges that the Veteran has alleged that a higher rating is warranted because his medication was increased.  The amount of medication is not for consideration under the rating criteria, however; and based on the absence of evidence, to include history of regulation of activities, a rating greater than 20 percent is not warranted for any part of the appellate period. 

The Board has considered whether a separate evaluation is warranted for any compensable complication of the Veteran's diabetes pursuant to DC 7913 Note (1).  That note instructs the rater to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913. 

Service connection is already in effect for erectile dysfunction, diabetic retinopathy, and peripheral neuropathy of the right lower extremity and left lower extremity as secondary to diabetes.  As these conditions have already been rated separately, they do not fall under the purview of Note 1.  The Board has considered whether the Veteran has any other complications of diabetes which would warrant evaluation but finds there are none:  the record consistently reflects negative findings as to any other complication, such as renal or cardiovascular complications, of diabetes.  

In sum, the Board finds a rating greater than 20 percent is not warranted for diabetes at any time during the appellate period.  

Additional Considerations

The November 2009 VA examination included the Veteran's report that he was working full-time and had not lost any time from work in the previous 12 months.  As such, the Board need not adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claims of an earlier effective date and increased initial ratings, in cases where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  In any event, prior to the initial awards of service connection, the Veteran was informed how disability ratings and effective dates are assigned.  He was then notified that service connection was awarded with specific ratings and effective dates assigned and informed how to appeal that decision and he did so.  The May 2010 statement of the case provided the appellant with the applicable regulations relating to effective dates and the disability ratings for his service-connected erectile dysfunction and retinopathy.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his increased rating claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  

With respect to the claim of increased rating for diabetes, the RO provided the appellant pre-adjudication notice by letter dated in October 2009.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Furthermore, examinations were conducted which are adequate for rating purposes:  the examiners reviewed the claims file, elicited medical histories, and conducted all necessary testing, and the Veteran has not contended that any examination was inadequate or any condition has worsened.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An effective date earlier than May 7, 2009, for the award of service connection for erectile dysfunction is denied.  

A compensable initial rating for erectile dysfunction is denied.

A compensable initial rating for diabetic retinopathy is denied.

A rating greater than 20 percent for diabetes is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


